                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


THEODORE KUHL,                                 )
                                               )
                     Plaintiff,                )
                                               )
       v.                                      )          1:19CV956
                                               )
LT. RANDAL SHELTON, et al.,                    )
                                               )
                     Defendant(s).             )

                                            ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on December 6, 2019, was served on the parties in

this action. (ECF Nos. 4, 5.) No objections were filed within the time prescribed by § 636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS HEREBY ORDERED that this action is DISMISSED pursuant to 28 U.S.C. §

1915(a) for failure to state a claim upon which relief may be granted except for Plaintiff's

claims related to his conditions of solitary confinement and lack of medical treatment, which

should proceed only as to Defendant Randal Shelton.

       This, the 7th day of January 2020.

                                            /s/ Loretta C. Biggs
                                            United States District Judge
